Title: To Benjamin Franklin from Joan Derk van der Capellen tot den Pol, 8 November 1779
From: Capellen tot den Pol, Joan Derk van der
To: Franklin, Benjamin


Monsieur!
Zwol le 8 Novembre 1779.
J’ai eu l’honneur de recevoir le paquet que Vous m’avez expedié le 26 Sept.; mais je Vous Supplie d’avoir la bonté de m’envoier a l’avenir de telles Depeches Sous quelque addresse, Soit de Mr. Dumas, ou de quelqu’autre; du moins de ne plus les Signer de votre nom ouvertement Sur l’enveloppe, puisque cela ne peut qu’exciter la curiosité de ceux, par les mains desquels elles doivent passer. Ceci a été le cas par rapport au paquet Susdit, qui paroit clairement avoir été ouvert, peut étre plus d’une fois, Sans que l’on Se Soit donné la moindre peine de le deguiser, ou même d’ÿ remettre un Cachet quelconque.
Je crois, Monsieur, vous faire plaisir en Vous communiquant, que J’ai eu une Lettre du Collonel Diriks du 6. d’Octobre a 41 degrés de Latitude (la Longitude n’etant pas exprimée). Ils se trouvoit en bon état avec tous Ses Compagnons de voiage. Ils avoient essuié assiduement [du] tres mauvais tems, mais esperoient de gagner dans peu le port de Boston.
J’ai l’honneur d’etre avec beaucoup de respect Monsieur Votre tres humble et tres obeïssant Serviteur
J D Van DER Capellen
Son Exc: le Dr. Franklin.
